DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17, 19-20, 24 and 27-29 are no longer rejected under 35 U.S.C. 112(b).  Claims 15, 27, and 29 have been amended to overcome the indefiniteness rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 15, 19, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHEN (US 20110099756 A1).

    PNG
    media_image1.png
    556
    738
    media_image1.png
    Greyscale

Figure C: Examiner Interpretation of CHEN, Figure 4
As to claim 1, CHEN teaches a method of coupling first and second devices of a mobile device (Figure 2 teaches a mobile device that has two devices (4, 5) that are connected.), comprising: providing a first planar mounting plate of a male friction hinge coupled to the first device (21), the first mounting plate having a first female receptacle coupled thereto (212); providing a second planar mounting plate of a female friction hinge coupled to the second device (321), the second mounting plate having a second female receptacle coupled thereto (3212); inserting a pin of the male friction hinge into the first female receptacle of the first mounting plate with a friction fit (Figures 3-4 show the pin (221) fits into the receptacle (212).  The two structures contact each other on their outer and inner surfaces respectively, meaning that there is friction in between.), wherein the male friction hinge includes a coupling portion including an elongated extension member (1 and 31); inserting a pin of the female friction hinge into the second female receptacle of the second mounting plate with a friction fit (Figures 3-4 show the pin (335) of the female friction hinge is inserted into the receptacle (3212) in the mounting plate.  ¶0029 teaches the pin (335) is “wedged” into the receptacle (3212).), the female friction hinge including a coupling portion with a recess (3211, 331, 341, interior of 35, and interior of 36) therein; inserting the elongated extension member of the male friction hinge to the recess of the coupling portion of the female friction hinge to couple the first friction hinge to the second friction hinge (Figure 3 shows the elongated extension member (31) placed into the recess (3211, 331, 341, interior of 35, and interior of 36) to couple the two structures.); and providing a first stop member within the female friction hinge and a second stop member in the male friction hinge, the first stop member and the second stop member for cooperatively preventing separation of the male friction hinge from the female friction hinge (Figure 4 teaches a first stop member (311) and a second stop member (36) that interact to prevent separation of the structures.), wherein the first device and the second device are coupled such that the first device is configured to rotate with respect to the second device between a first position and a second position, wherein, in the first position, a first side of the first device is adjacent to a first side of the second device, and wherein, in the second position, a second side of the first device is adjacent to a second side of the second device, and wherein the first and second sides of the first device are opposite faces, and the first and second sides of the second device are opposite faces. (Figures 7-10 show the two devices (4, 5) can rotate as claimed.)

As to claim 2, CHEN teaches the method of claim 1, wherein the male friction hinge rotates in unison with female friction hinge due to the coupling of the elongated extension member to the recess of the female friction hinge. (Figure 4 shows the elongated extension member (1 and 31) slide into the recess of the female friction hinge (3211, 331, 341, interior of 35, and interior of 36) and that the recess has a rectangular hole (341) to match the elongated extension member.  This interaction causes the male friction hinge structure to rotate when the female friction hinge rotates.)

As to claim 3, CHEN teaches the method of claim 1, wherein the elongated extension member fits within the recess of the female friction hinge with a friction fit. (Figure 4 shows multiple locations in the recess (interior of 36, interior of the washer next to 36, and hole 341) where the elongated extension member frictionally contacts the recess inner surface.)

As to claim 7, CHEN teaches the method of claim 1, wherein the elongated extension member slides within the recess within the coupling portion of the female friction hinge. (Figure 4 shows the elongated extension member (31) slides along an axis to be inserted into the recess (3211, 331, 341, interior of 35, and interior of 36).)

As to claim 15, CHEN teaches a method of coupling first and second portions of a mobile device (Figure 2 teaches a mobile device that has two devices (4, 5) that are connected.), comprising: providing a male friction hinge coupled to the first portion (Figure 4 teaches a mounting plate (21) that couples a male friction hinge (1, 22, and 31) to the first portion.), the male friction hinge having an elongated extension member and a first stop member (Figure 4 teaches an elongated extension member (31) and a stop member (311).); providing a female friction hinge coupled to the second portion (Figure 4 teaches a second mounting plate (321) that couples a second female friction hinge (332, 342, 35, and 36) to the second portion.), the female friction hinge having a recess (3211, 331, 341, interior of 35, and interior of 36) therein and a second stop member (36); inserting the elongated extension member of the male friction hinge into the recess of the female friction hinge to couple the male friction hinge to the female friction hinge (Figure 3 shows the hinges coupled.), wherein the first device and the second device are coupled such that the first device is configured to rotate with respect to the second device between a first position and a second position, wherein, in the first position, a first side of the first device is adjacent to a first side of the second device, and wherein, in the second position, a second side of the first device is adjacent to a second side of the second device, and wherein the first and second sides of the first device are opposite faces, and the first and second sides of the second device are opposite faces. (Figures 7-10 show the two devices (4, 5) can rotate as claimed.)

As to claim 19, CHEN teaches the method of claim 15, wherein the elongated extension member slides within the recess within the female friction hinge. (Figure 4 shows the elongated extension member (31) slides along an axis to be inserted into the recess (3211, 331, 341, interior of 35, and interior of 36).)

As to claim 22, CHEN teaches the method of claim 1, the first mounting plate being coupled to a first bracket (Figure 4 teaches a first mounting plate (2).  Figure 5 teaches this plate gets coupled to a bracket via screws.) and the second mounting plate being coupled to a second bracket. (Figure 4 teaches a second mounting plate (321) coupled to a second bracket (322).)

As to claim 23, CHEN teaches the method of claim 22, the first bracket and the second bracket including a plurality of holes. (Figure 5 teaches the first bracket has a plurality of holes since there are multiple screws used to attach it to the first mounting plate (2).  Figure 4 teaches the second bracket (322) has multiple holes.)

As to claim 24, CHEN teaches the method of claim 15, wherein a cap member substantially covers the extension member and the recess as the first portion and the second portion rotate between a closed position and a fully open position. (Figure 5 teaches a “cap member” (interpreted as the opening on the end of second chassis (5)) “substantially” covers both the recess and the elongated extension member.)

Claims 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  KOSHIKAWA (JP-4594936-B2).

    PNG
    media_image2.png
    851
    1453
    media_image2.png
    Greyscale

Figure D: Examiner Interpretation of KOSHIKAWA, Figure 8
As to claim 15, KOSHIKAWA teaches a method of coupling first and second portions of a mobile device (See Figure 1, Items 2 and 3), comprising (See Figure D above for examiners interpretation of KOSHIKAWA, Figure 8 in regards to the claim language.): providing a male friction hinge coupled to the first portion, the male friction hinge having an elongated extension member and a first stop member; providing a female friction hinge coupled to the second portion, the female friction hinge having a recess therein and a second stop member; inserting the elongated extension member of the male friction hinge into the recess of the female friction hinge to couple the male friction hinge to the female friction hinge, wherein the first device and the second device are coupled such that the first device is configured to rotate with respect to the second device between a first position and a second position, wherein, in the first position, a first side of the first device is adjacent to a first side of the second device, and wherein, in the second position, a second side of the first device is adjacent to a second side of the second device, and wherein the first and second sides of the first device are opposite faces, and the first and second sides of the second device are opposite faces. (Figures 4-6 show the hinge allows rotation as claimed.)

As to claim 20, KOSHIKAWA teaches the method of claim 15, wherein the recess of the female friction hinge does not extend through the female friction hinge. (Figure 8 shows the recess (See Figure D above) does not extend all the way through the female friction hinge.)

Claims 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TSAO (US 20140036425 A1).

    PNG
    media_image3.png
    851
    1453
    media_image3.png
    Greyscale

Figure E: Examiner Interpretation of TSAO, Figure 3
As to claim 27, TSAO teaches a method of coupling first and second portions of a mobile device (Figure 10A, Items 10 and 20 are coupled.), comprising (See Figure E above for the interpretation of TSAO regarding the structural limitations of the claim.): providing a male friction hinge coupled to the first portion, the male friction hinge having an elongated extension member, providing a female friction hinge coupled to the second portion (Figure 1 shows the hinge components are coupled to the first and second portions of the mobile device.), the female friction hinge having a recess therein; and inserting the elongated extension member of the male friction hinge into the recess of the female friction hinge to couple the male friction hinge to the female friction hinge, wherein a terminal end of the elongated extension member of the male friction hinge remains within the recess of the female friction hinge as the first portion and the second portion rotate between a closed position and a fully open position (Figure 4 shows when installed, the terminal end (on the right of the figure) of the elongated extension member (52) is within the recess (interior of 42).  The end remains in this position during rotation about the axis due to the end nut interaction with the threading on the member.), wherein the first device and the second device are coupled such that the first device is configured to rotate with respect to the second device between a first position and a second position, wherein, in the first position, a first side of the first device is adjacent to a first side of the second device, and wherein, in the second position, a second side of the first device is adjacent to a second side of the second device, and wherein the first and second sides of the first device are opposite faces, and the first and second sides of the second device are opposite faces. (Figures 10A-10C teach that the hinge allows for rotation as claimed.)

As to claim 28, TSAO teaches the method of claim 27, wherein the male friction hinge has a first stop member and wherein the female friction hinge has a second stop member. (Figure 3 and E above teach a first stop member (threading) and a second stop member (the nut) that prevent separation of the hinges.)

As to claim 29, TSAO teaches the method of claim 28, wherein the first stop member and the second stop member cooperatively prevent separation of the male friction hinge from the female friction hinge. (Figures 3-4 show the nut and threading interact with one another to secure the elongated extension member and prevent separation of the hinges.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over CHEN (US 20110099756 A1), as applied in claim 1, in view of CHENG (US 20070072658 A1).
As to claim 21, CHEN teaches the method of claim 1, wherein the two portions of the mobile device (electronic device (A)) are coupled via a hinge member. (Figure 2)
CHEN does not explicitly disclose a flexible connection member coupling the first device and the second device in addition to the hinge.  
CHEN does disclose that the device is a notebook computer and that the hinge opens and closes the lid of the computer. (See Figure 2) Notebook computers have wiring running from the main computing area in the base to the screen. (Examiner’s opinion/general knowledge of computer arts)
However, CHENG explicitly discloses a flexible connection member coupling the first device and the second device in addition to the hinge.  (Figure 1 teaches a mobile phone (100) with two parts (display (140) and motherboard (120)) that are coupled via a hinge (160) as well as a flexible connection member (170).)
One of ordinary skill would have been motivated to combine the flexible printed circuit of CHENG to the notebook computer of CHEN in order to electrically connect the display device to the motherboard (CHENG ¶0024).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the flexible printed circuit of CHENG to the notebook computer of CHEN because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

Allowable Subject Matter
Claims 4-5 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner's best prior art does not teach or obviate the limitations of claims 4-5 or 16-17.
While the prior art has examples of biaxial hinges for electronic components (US 20160032633 A1, US 20160010375, US 9265166), elongated member/recess that interact in a direction transverse to the pin longitudinal axis (US 7917993, US 7836554), and 360 degree range of motion (US 201700220066 A1, US 9307660, US 20110099756 A1), none of the prior art taught a “pin-and-slot” configuration between the extension member and recess or stop members

Response to Arguments
Applicant’s arguments, see remarks, filed 24 May 2022, with respect to the rejection(s) of claim(s) 1, 15, and 27 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of CHEN, KOSHIKAWA, or TSAO.
Applicants amendment to further define the range of motion of the hinge was sufficient to overcome the rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726       


/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726